           Case 1:19-cv-10023-KPF Document 49 Filed 02/05/20 Page 1 of 3




1(212) 318-6626
jamesbliss@paulhastings.com


February 5, 2020


VIA ECF AND ELECTRONIC MAIL

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Petróleos de Venezuela, et al. v. MUFG Union Bank, N.A., et. al., Case No. 1:19-cv-10023-KPF
        (S.D.N.Y.)

Dear Judge Failla:

This letter address the issues raised in Mr. Clark’s letter of January 31, 2020.

The defendants accuse Venezuela’s Special Attorney General, Dr. Jose Ignacio Hernández, of witness
intimidation—a very serious matter—based on a Guaidó administration press release about this case and
a pair of one-line “tweets” calling attention to a news article entitled “New York trial to shed light on what
Maduro covered [up] about the PDVSA 2020 bond.” (Exhibits 5-8 to Defendants’ January 31, 2020 Letter
to the Court). These public statements come nowhere close to justifying the defendants’ accusation.

This is a highly visible case with significant political implications. The Guaidó administration—a non-party
and a foreign sovereign—has every right to issue public statements explaining the nature of the case and
expressing confidence in and support for the plaintiffs’ legal position under Venezuelan law. In relevant
part, the press release (which Dr. Hernández was not involved in drafting) states that “[d]uring the
argument phase, the Parties shall pose their interpretation of the Constitution before the Court and
present supporting analyses from Venezuelan lawyers specialized in Constitutional Law.” (Exhibit 5 to
Defendants’ January 31, 2020 Letter to the Court). The press release then states: “The legitimate
Government’s argument is solid. On the contrary, for a legal expert to justify the approval of the PDVSA
2020 bond issuance without authorization from the National Assembly, they would have to argue contrary
to what is ordered by the Constitution of our Country.” Id. Then, drawing a contrast with the secretive
manner in which the Maduro regime orchestrated the 2016 exchange offer, the press release states that
“in spite of the efforts made by the dictatorship, the Venezuelans will be able to witness the trial.” Id. The
obvious point is that the legality of the exchange offer will be determined in a public forum so that
Venezuelans will know that the Maduro regime acted in violation of the Venezuelan Constitution. The
press release concludes by stating that “[t]he legitimate Government of Venezuela stands by its absolute
decision to defend, at all costs and by all means, the property of our people of a strategic asset [CITGO]
necessary for the national reconstruction and for overcoming the worst humanitarian crisis ever seen in
the history of our region.” Id. In context, the phrase “at all costs and by all means” has none of the
threatening quality Mr. Clark reads into it. Indeed, it is obvious that the Guaidó administration is simply
reaffirming its commitment to protect CITGO through all legal and diplomatic means available, as it has
been doing for almost a year while attempting to negotiate a resolution with the noteholders. With regard
to the alleged “coordination” of the press release and Dr. Hernandez’s tweets about the news article, it
was the appearance of the news article that prompted the Guaidó government to issue a statement of its
own.
           Case 1:19-cv-10023-KPF Document 49 Filed 02/05/20 Page 2 of 3




In characterizing these public statements as “attacks on [the defendants’] witnesses,” Mr. Clark ignores
the natural, common sense distinction between “attacking a witness” and attacking a legal position that “a
legal expert [would have to take] to justify the approval of the PDVSA 2020 bond issuance without
authorization from the National Assembly.”

Mr. Clark is also wrong to suggest that the plaintiffs “could not explain” why the press release would
reference “a legal expert” during the parties’ January 31 meet-and-confer calls. This presumes that this is
something inherently nefarious that needs to be “explained.” At the heart of this case is a question of
Venezuelan law—whether National Assembly authorization was constitutionally required. That question
can only be addressed by Venezuelan law experts. The plaintiffs (and the legitimate government of
Venezuela) believe that their position is right, that the defendants’ position is wrong, and that this will be
demonstrated in court. Generic references to experts in public statements about a case that hinges on
expert testimony regarding Venezuelan law do not require explanation. In the same meet-and-confer
calls, plaintiffs’ counsel specifically asked whether the defendants had any other information the plaintiffs
should consider regarding their accusation of witness intimidation, and defendants’ counsel identified no
information beyond the public statements referenced in Mr. Clark’s letters.

The cases cited in Mr. Clark’s letter only underscore how the public statements he characterizes as
efforts at witness intimidation are nothing of the kind. In Harris v. SCA Restaurant Corp., the defendant
“threatened two of his employees with termination if they testified against him in this case.” No. 09-CV-
2212 JFB ETB, 2014 WL 996249, at *4 (E.D.N.Y. 2014). In Chahal v. Paine Webber Inc., an executive of
the defendant brokerage firm allegedly called the plaintiffs’ expert witness’s new employer, also a
brokerage firm, to complain that the firm was “violating an ‘understanding’ among brokerage firms that
their employees do not testify against each other.” 725 F.2d 20, 22 (1984). In Sewell v. Maryland Dept.
of Transp., the plaintiff’s lawyer initiated numerous ex parte communications with the defendants’
psychiatric expert, who had examined the plaintiff as part of pretrial discovery, to dispute the expert’s
evaluation and threaten him with litigation. 206 F.R.D. 545, 546-47 (2002). Finally, in Massachusetts
Institute of Technology v. Imclone Systems, Inc., in-house counsel for the defendant sent emails to an
expert’s employer that the court found “served no legitimate purpose” and were tantamount to a “demand
that [the employer] rein [the expert] in.” 490 F.Supp.2d 119, 126 (D. Mass. 2007). Thus, each of these
cases involved direct, unmistakable threats against particular witnesses or direct communications with a
known expert’s employer for the manifest purpose of interfering with the witness’s role in the case. The
public statements referenced by Mr. Clark bear no resemblance to these types of improper
communications.

Mr. Clark further states that “Plaintiffs did not deny seeking to communicate with defendants’ potential
experts, nor did they suggest that the communications were for an innocent purpose, such as retaining
the experts themselves.” The plaintiffs did not deny seeking to communicate with Venezuelan legal
scholars, any one of whom might (in theory) be a “potential expert” for the defendants, because there is
nothing improper in doing so.

In advising the Guaidó administration, the Office of the Special Attorney General regularly solicits, on a
strictly confidential basis due to personal safety concerns, the opinions of a broad array of Venezuelan
legal scholars to ensure that the administration’s legal positions on important issues, including the
constitutional issue at the core this case, are well-founded and not vulnerable to legitimate criticism. In
the litigation context, this process (which is attorney work product) also serves to identify potential
testifying and consulting experts. Sometimes, as happened here, certain scholars will decline to offer an
opinion, which could be for any number of reasons, including a conflict or potential conflict of interest.




                                                      2
           Case 1:19-cv-10023-KPF Document 49 Filed 02/05/20 Page 3 of 3




Although this process thereby yields information about who might end up serving as the opposing side’s
expert, there were no efforts to continue communicating with any declining scholar. While criticizing the
plaintiffs for not denying such communications, which are not improper in the first place, Mr. Clark’s letter
ignores the plaintiffs’ straightforward denial of engaging in any communications with the purpose or effect
of “chilling” or intimidating any witness.

With regard to the requested directions to the plaintiffs and “persons working in coordination with them,”
we can certainly confirm that the plaintiffs and their legal team, including the Office of the Special Attorney
General, will not communicate with any potential expert believed to be working with the defendants (as of
now, the plaintiffs do not know who the defendants’ expert is, if they have an expert), although there will
be ongoing communications with Venezuelan legal scholars on unrelated official matters and academic
projects in which Dr. Hernández is involved. We can also confirm that the plaintiffs will not engage in any
communications intended to intimidate or with the reasonably foreseeable effect of intimidating any
witness, although, to be clear, the plaintiffs would not have foreseen, and do not see, the public
statements at the center of this dispute as having such an effect. The plaintiffs and Dr. Hernández should
not have to respond to the defendants’ supplemental document requests, which, given the lack of any
basis for the defendants’ accusation of witness intimidation, are unwarranted and harassing.

Finally, in an effort to resolve the parties’ disputes regarding the protective order, the plaintiffs proposed
that Dr. Hernández and a designated colleague (i) only be permitted to review Attorneys’-Eyes-Only
(“AEO”) materials in our firm’s offices, without taking possession of any such materials, and (ii) agree to
be bound by the protective order and submit themselves to the jurisdiction of this Court with respect to its
enforcement. Of course, like any other counsel with access to AEO materials, they would be prohibited
from using such materials for any purpose other than the litigation of this case. To at least partially
counterbalance the proposed restriction on Dr. Hernández and his designated colleague, the plaintiffs
also proposed that the noteholders’ AEO designations be limited to defined categories of materials
identified by the noteholders’ as particularly sensitive.

The defendants’ concern over documents being “leaked” is misplaced, as Mr. Hernández and his
designated colleague would never have possession of AEO materials under the plaintiff’s proposed
compromise. Furthermore, depriving them of any access to AEO materials, without any predefined limits
on what can be designed AEO, would unjustifiably prevent the Office of the Special Attorney General
from fulfilling its obligations under Venezuelan law to provide fully-informed legal advice to the ad hoc
boards of PDVSA and PDVSA Petróleo. In any event, as the civil servant of a sovereign government, the
Special Attorney General cannot agree to any restrictions that would impair the exercise of the office’s
public functions.

Respectfully,



      R. Bliss
James R
of PAUL HASTINGS LLP

cc:     Counsel of record




                                                      3
